Citation Nr: 1409105	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to a compensable disability rating for bilateral pes planus (referred to as flatfeet). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1956 to March 1959. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   The matter was previously before the Board, but additional development necessitated a remand to the RO in October 2012 for updated VA treatment records and new VA examinations.  The Board finds the RO/AMC substantially complied with the remand order.  D'Aries v. Peake, 22 Vet. App. 97 (2008).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 52.5 and 84 percent speech recognition in the right ear, and, at worst, average puretone threshold of 71.25 and 84 percent speech recognition in the left ear.

2.  The Veteran's hearing impairment was no worse than level I in the right ear, and no worse than level VI in the left ear. 

3.  For the entire appeals period, the Veteran's bilateral flatfeet are primarily 
manifested by moderate pes planus with pain resulting in difficulty with ambulation, standing, and performing activities using the feet, especially for prolonged periods of time.

4.  Such disability most closely approximates a moderate acquired flatfoot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2013).

2.  For the entire appeals period, the criteria for a compensable disability rating of 10 percent, and no higher, for bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law Governing Increased Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).


When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

The Veteran appealed the initial noncompensable rating assigned by the RO for his hearing loss, effective November 8, 2004.  Although the Board recognizes the decline in the Veteran's hearing since his initial application necessitating the use of hearing aids, the VA must adhere to strict criteria of the rating schedule. In adherence to those criteria, the Board finds a noncompensable rating warranted for the entire appeals period.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairments, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hz  are 55 decibels or greater, or when the puretone threshold at 1000 Hz is 30 decibels or less and the threshold at 2000 Hertz  is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Since the Veteran's initial application, he has undergone three VA audiology examinations in January 2005, January 2008, and August 2012, which the Board deems adequate for rating purposes.  Each examination required the Veteran to wear headphones attached to an audiometer.  During the test, pure tones of controlled intensity are delivered one ear at a time.  The examinee must acknowledge if he heard the sounds by pressing a button.  The examinations also require the administration of the Maryland CNC test.  The Board acknowledges the Veteran's displeasure with the audiometric testing.  However, such testing is commonly used to test hearing and its results are required for rating hearing impairments.   

In January 2005, the Veteran underwent the first of three audiological examinations.  The audiogram revealed puretone thresholds of 30, 20, 35, 55, and 60 decibels in the right ear, and 15, 10, 35, 60, and 55 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The puretone threshold averages for test frequencies between 1000 Hz and 4000 Hz are 42 decibels in the right ear and 40 decibels in the left ear.  A Maryland CNC test was also performed with 96 percent word recognition in the right ear and 94 percent work recognition in the left ear.   The examination results corresponded to hearing impairment levels of level I in the right ear and level I in the left consistent with a noncompensable rating.  

With the Veteran's continued assertions of worsened hearing, the VA sent the Veteran for another audiometric exam in January 2008.  While the results denote a decline in the Veteran's hearing, the results did not warrant more than a noncompensable rating.  The audiogram revealed puretone thresholds of 35, 30, 30, 60, and 60 decibels in the right ear, and 50, 55, 70, 80, and 80 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The puretone threshold averages for test frequencies between 1000 Hz and 4000 Hz were 45 decibels in the right ear and 71.25 decibels in the left ear.  A Maryland CNC test was also performed with 94 percent word recognition in the right ear and 84 percent work recognition in the left ear.   The examination results corresponded to hearing impairment levels of level I in the right ear and level III in the left consistent with a noncompensable rating under the general criteria.  However, an  exceptional hearing pattern was seen in the left ear.  The Veteran's left ear had puretone thresholds with each more than 55 decibels at 1000, 2000, 3000, and 4000 Hz.  Under 38 C.F.R. § 4.85, the hearing impairment level for that ear may be set in accordance with Table VIa.  Table VIa put the Veteran's left hearing at level VI.  Even with the higher ranking of the left ear from a level III to a level VI, the test results continued to meet the criteria for a noncompensable rating. 

The last VA examination in August 2012 resulted in test results also consistent with a noncompensable rating.   The audiogram revealed puretone thresholds of 40, 35, 45, 65, 65, 65, 70 decibels in the right ear, and 35, 35, 50, 70, 70, 65, 70 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hz, respectively.  The puretone threshold averages for test frequencies between 1000 Hz and 4000 Hz were 52.5 decibels in the right ear and 56.25 decibels in the left ear.  A Maryland CNC test was also performed with 84 percent word recognition bilaterally.   The examination results corresponded to hearing impairment levels of II in the right ear and II in the left.  An exceptional hearing pattern was not observed on this examination because the Veteran did not have puretone thresholds at frequencies 1000, 2000, 3000, and 4000 Hz or puretone averages of 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  

With the results of three VA audiological examinations consistent with a noncompensable rating, the preponderance of the evidence is against the Veteran's appeal for a higher rating. 

The Board now turns to the Veteran's increased rating claim for bilateral flat feet.  

Bilateral Flatfeet

The Veteran has a noncompensable rating for his bilateral flatfeet.  A noncompensable rating is assigned with mild flatfoot with symptoms relieved by build-up shoe or arch supports.  The Veteran asserts that his symptoms have not been relieved by a build-up shoe or arch supports, and should therefore, be assigned a higher rating. 

Flatfeet are rated under Diagnostic Code (DC) 5276, which provides ratings for an acquired flatfoot on a bilateral or unilateral basis.   

Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling. 

Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for a unilateral disability, and is rated 30 percent disabling for a bilateral disability. 

Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board will assign a higher evaluation if the "disability picture more nearly approximates the criteria required for that rating."  38 C.F.R. § 4.7.  In the assignment of the higher rating, "it is not expected ... that all cases will show all the findings specified in [the applicable DC]."  38 C.F.R. § 4.21.  

The Board finds the Veteran is entitled to an initial compensable rating of 10 percent and no higher during the appeals period.  As noted above, a 10 percent disability rating for bilateral flatfeet is assigned when there is evidence of a moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet.  The Board acknowledges that not all the specified criteria of this rating are found in the record, but finds the assignment of the higher rating warranted.

The objective evidence indicates that the Veteran has moderate flatfeet with weight-bearing line medial to the great toe.  Over the course of the Veteran's appeal, he underwent three separate VA examinations of his feet in January 2005, May 2007, and August 2012.  Only the May 2007 examinations and August 2012 examinations provided a detailed account of the Veteran's weight bearing on each foot.  The May 2007 examiner determined Veteran's weight bearing line was medial to the great toe.  However, the August 2012 examiner found the weight bearing line was not medial or directly over the great toe on either foot.    

In a situation where there are differing medical opinions, the Board may place greater weight on one physician's opinion over another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds the examiner's opinions in relative equipoise on the issue of weight bearing because the examiners are employed by the VA and utilized the same tests to derive their findings.  With the opinions in relative equipoise, the Board gives the Veteran benefit of the doubt as to establish that he has moderate flatfeet with weightbearing line medial to the great toe. 

The Board acknowledges that there is no evidence of tendo achilles bowing or pain on manipulation on either side noted by any medical professional.  However, the Board considered the length and severity of the Veteran's foot pain with use in the assignment of the higher rating.  See 38 C.F.R. § 4.21.  

The Veteran has openly complained of pain with prolonged standing and walking for several years.   He reports being limited to walking only a few blocks.  The January 2005 VA examiner correlated the Veteran's complaints with a severe limitation on the Veteran's activities including performing household chores, and shopping, and prevents the Veteran from engaging in sports and exercise.   

The pain has not subsided with the use of aids, resulting in instability in the Veteran's gait and difficulties with weight bearing.   The Veteran reports difficulty in wearing prostheses because of the cramps they have caused.  He has tried a number of methods including in-shoe soles and specially-made orthotic shoes and boots, which did little to relieve his foot pain.  The only shoes that provide him some relief are slipper-type shoes, which provide minimal support for his fallen arches.  

The totality of the evidence supports a 10 percent rating for the entire appeals period.  The Board acknowledges that some of the symptoms outlined by the Veteran suggest a rating higher than 10 percent, but finds a higher rating is not warranted.  Each of the foot rating levels have basic objective criteria that must be established.  The objective medical evidence in this case does not meet the higher ratings.  For the next highest rating of 30 percent, with objective evidence of a marked deformity must be shown.  The August 2012 examiner specifically noted that no marked or severe deformities were observed bilaterally.  The lack of marked or severe deformities of the feet is also noted on the earlier examinations.   

In rating the Veteran's disabilities, the Board considered the applicability of other diagnostic codes for rating the Veteran's service connected disabilities, but found none that apply.  There are no other diagnostic codes that fit the description of the service-connected hearing loss and bilateral flatfeet than applied above.  

The Board now shifts its attention to whether extraschedular considerations are warranted in this claim. 

Extraschedular Considerations

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, the VA may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115   (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Board finds referral of bilateral hearing loss for extraschedular consideration unnecessary.  His functional impairment due to hearing loss is addressed by the rating criteria, and those criteria provide for higher ratings for greater levels of impairment.   Furthermore, the Veteran has not had hospitalizations for his hearing loss.  Lastly, he has not indicated that his hearing loss markedly interferes with his capacity for employment.  

The Board finds referral of bilateral pes planus for extraschedular consideration unnecessary.  His functional impairment is addressed by the rating criteria, and those criteria provide for higher ratings for greater levels of impairment.   Furthermore, the Veteran has not had hospitalizations for his feet.  Lastly, he has not indicated that his feet disability markedly interferes with his capacity for employment.   An inability to stand or walk for prolonged periods could be managed with a sit/stand option and/or a sedentary position, and would not preclude all employment.  Additionally he has not indicated that pain from his feet have created any mental impairments that would also interfere in employment. 

VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In October 2007, the VA sent the Veteran a notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) of what was required to substantiate his claim for a higher initial rating for bilateral hearing loss and bilateral flatfeet.  Notwithstanding this notice, the Veteran is represented by Disabled American Veterans, an organization presumed to have knowledge of what is necessary to substantiate claims for higher ratings. The Board notes that neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of the October 2007 VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including pertinent post-service medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the VA examinations, the Board finds that the Veteran was provided thorough VA examinations of the Veteran's hearing in January 2005, January 2008 and August 2012 and of the Veteran's feet in January 2005, May 2007 and August 2012.  The most recent hearing loss examination report addressed the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In Martinak, the Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life, and he has done so.  He has not, however, alleged any defect with the 2012 VA examination and, therefore, the Board finds that the examination report is adequate.  Accordingly, there is no duty to provide additional examinations and/or medical opinions.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial compensable rating of 10 percent, and no higher, for the appeals period is granted, subject to laws and regulations pertinent to payment of VA monetary benefits.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


